Case 1:21-cv-11117-ADB Documenti1 Filed 07/06/21

 

Page 1 of 10
UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF MASSACHUSETTS os = z
ot AG Cn Ar
RASHARD BROWN USDC.C.A.No, CDE wir
EE my 2 ov
Vv £8 “a
° ee ON 3S
29D
DEPARTMENT OF CORRECTIONS et al ae “I m
DEFENDANTS,
PLAINTIFF'S VERIFIED COMPLAINT:
INTRODUCTION:

Plaintiff files this action for civil rights violations pursuant
to 42 usc § 1983 and state violations against Defendants unlawful
excessive force through a no knock cell entry in violation against
established state law. Also, the retaliation against Plaintiff

for filing a grievance over the assault resulting in his placement
in the SMU pending out of state transfer.

JURISDICTION:
Jurisdiction is invoked under 42 USC §1983, G.L.c. 12 §11I and

11H, G.L.c. 231A §1, and Tort Claims of Assault and Battery and
Massachusetts Tort law statutes.

PARTIES:

1. Plaintiff Rashard Brown is a prisoner lawfully committed
to the Department of Corrections (DOC), who reside at MCI-Norfolk
P.O.Box 43, Norfolk Ma 02056

2. Defendant Department of Corrections is being sued in its
official capacity as the Department of Corrections, who is repsonsible
for the administration and oversight of its tactical team training
and protocals. Said responsibilities included, adequate training
of all tactic team officers to follow the 103CMR505 procedures,
to establish guidelines and safety prevention measures to execute
no knock cell entries to decrease excessive force, hiring
straining, preparation, and implementation of policies and procedures
governing the duties and performances of supervisory and non-
supervisory personnel including the safety of inmates.
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 2 of 10

2.

3. Defendant. Thomas Turco III, former DOC Commissioner is being
sued in his official and individual capacity as Commissioner of
boc for authorizing his Tactical team to go outside the
parameters set in the 103CMR505 procedures to execute a no knock
cell entry resulting in Plaintiff's injuries in direct response
to a unrelated staff assault.

4, Defendant John Doe, Former Deputy Commissioner of Re-entry
and Classification is responsible for the care and custody of
Plaintiff. He is being sued in his official and individual
capacity as Deputy Commissioner of Re-Entry.

5. Defendant John Doe, former Deputy of Commissioner of Operations
is responsible for the care and custody of Plaintiff. He is being
sued in his official and individual capacity as Deputy Commissioner
of Operations,

6, Defendant Steven Silva, former Superintendent of Souza Baranowski
Correctional Center (SBCC). He is responsible for the care and
protection of Plaintiff. He is being sued in his official and
individual capacity as former Superintendent of SBCC.

7. Defendant Keith Nano, is former Deputy of Operations of SBCC
« He is responsible for the care and custody of Plaintiff. He is
being sued in his official and individual capacity as Deputy
Superintendent of Operations.

8. Defendant John Doe, former Deputy Superintendent of Classification
and Re-Entry, who is responsible for Plaintiff's care and custody .

He is being sued in his official and individual capacity as Deputy
Superintendent of SBCC.

9, Defendant John Doe, former Director of Security of SBCC, who

is responsible for the care and custody of Plaintiff and enforcement
of all related force policies and regulations. He is being sued in
his official and individual capacity as Director of Security of
SBCC.

10. Defendant Samual Ramos, is a Captain of SBCC, who is responsible
for the care and custody of Plaintiff. He is being sued in his
official and individual capacity as Captain of SBCC .

11. Defendant John Doe, is a tactical move team member, who is
responsible for the care and custody of Plaintiff and enforcement

of all force policies and procedures. He is being sued in his official
and individual capacity as a tactical move team member.
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 3 of 10

3.

12, Defendant John Does II Tactical team member, who is

responsible for the care and custody of Plaintiff and enforcement
of all force policies and procedures. He is being sued in his
official and individual capacity as tactical team member.

13. Defendant John Doe III tactical team member, who is
responsible for the care and custody of Plaintiff and enforcement
of all force policies and procedures. He is being sued in his
official and individual capacity as tactical team member III.

14. Defendant John Doe IV tactical team member, who is responsible
for the care and custody of Plaintiff and enforcement of all force
policies and procedures. He is being sued in his official and
individual capacity as tactical IV.

15. Defendant John Doe V tactical team member, who is responsible
for the care and custody of Plaintiff and enforcement of all force
policies and procedures. He is being sued in his official and
individual capacity as tactical member V.

16. Defendant John Doe VI tactical team member, who is responsible
for the care and custody of Plaintiff and enforcement of all force
policies and procedures. He is being sued in his official and
individual capacity as tactical team member VI.

STATEMENT OF FACTS:

 

17.: .On August 20, 2018, a staff assault occurred in SBCC housing
unit located on the green side of the facility. SBCC is divided
into two halfs. The gray side of the prison which is divided into
two floor holding 8 housing unit. The green side of the prison

is situated physically the same way as the grey side.

18. Neither Gray nor Green side of the prison interacts with
each other.based on security reasons related to enemy situations.
Housing units on both sides received approximately. 19-20 hours

a day. These units' inside recreation is conducted by split
recreation, which means half of the units are released for a hour
in the morning, 90 minutes in the afternoon, 90 minutes at night.
at time. Once one side recreates then the second half of the

unit is released.

19, The only units that both sides of the units are released
together inside the unit is L-2 working unit and H-2 lifer's unit.
These units were considered privilege units where men demonstrating
good behaviour and work ethics are placed in these units.
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 4 of 10

4.

20. On August 21, 2018, Defendant Silva, -Nano:and John: Doe
Deputy Supt' of Classification and Reentry coordinated a
institutional search of the prison with Defendant Turco

, Deputy Comm'r of Operations and Deputy Comm'r of
Clasification and Reentry.

21. Defendant Turco authorized Defendant Ramos and Tactical
team John Does I-VI to conduct "no knock cell entry into targeted
inmate's cell in violation of forces regulations and procedures
103CMR505 et al. These targeted inmates were Black inmates that
had been identified as Security Threat Group members,

22. The "no knock cell entry authorizations allowed the
move team to open the cell door without placing an inmate in
restraints first. The move team would run into the cell with
a shield charging at the inmate barking orders simultanously.
This created a heighten chance of inmate assault by being
surprised by officers and believing an assault on his person
Was occurring.

23. Defendant Turco's authorization of the "No knock cell
entry" after a staff assault was an exercise of poor judgement
understanding that these officers serving on the move team would
be emotionally charged given the August 20, 20218 staff assault.
This judgement reflected Defendant Turco's judgement to incite a
situation in which inmates would be taught a punitive lesson by
a staff assault upon the inmate's person.

a

24, Defendant Silva, Nano and John Doe classification knew at
the time that they developed a hit list of potential inmates for
this “no knock cell entry which included Defendant Director of
Security that: Plaintiff was no apart of the Security Threat
Group (STG) responsible for the staff assault; Plaintiff had

not been into any trouble nor had incurred any disciplinary
action over a year which permitted his housing in the work unit
L-2.

25. Despite Defendants Silva, Nano, Deputy-Supt' of Classification
, and Director of Security (DOS) knowledge cited in paragraph 24

of this complaint. These Defendants placed Plaintiff on this

hit list and forwarded it to Defendant Turco.

26. On August 21, 2018, Plaintiff's cell was breached by the
Defendants Ramos and Defendants I~-VI.based on him being a black
STG inmate unrelated to the August 20, 2018 incident. As Plaintiff
attempted to comply with directives of getting on the ground,
Defendants I-VI tackled him to the floor, hitting his head on

the bedframe and placing a knee on his neck obstructing his
ability to breath. Plaintiff kept saying that he was not resisting
but force continued to be applied to gain him in hand cuffs.
Case 1:21-cv-11117-ADB Document 1 Filed 07/06/21 Page 5 of 10

5.

27. Plaintiff was eventually handcuffed and escorted to a holding
area to be interview by an officer. Plaintiff was asked several
questions about the staff assault that occurred on the Green side
units of the prison. Plaintiff asked why was forced used against
him for something that he had nothing to do with the gray side
inmates. The officer informed Plaintiff that a message had to be
sent to prevent future assaults against staff.

28. Plaintiff was denied medical and mental health to be checked
out which is normally a part of the procedures after force has been
used against an inmate. Instead, Plaintiff was placed back into

his cell.

29. On August 21, 2018, Plaintiff initiated a grievance against
the Tactical Response Team members for excessive force in breach

of 103CMR505 and denial of medical treatment in violation of his
8th amendment right to the U.S. Constitution. This grievance was
denied on October 24, 2018 Hereto attached as Exhibit A-B. 7--
Plaintiff was served notice of denial on November 5, 2018. See Rx.c.

30. Consequently, as a direct and proximate cause of Plaintiff's
grievance among other inmates filed similar grievances complaints

of assault. On August 24, 2018, Plaintiff was cuffed by two officers
and escorted to a awaiting van with other Black suspected STG inmates
to segregation units. Plaintiff was placed in Norfolk prison pending
an out of state transfer.in retaliation for grievancing the assault
imminating from the "no knock cell entry" in retaliation for assault
on staff.

31. Defendant Turco, former Deputy Comm'r of Correction, and
former Deputy of Clasifcation, Silva, Nano, and Deputy Supt' -of
Classification coordinated Plaintiff's transfer to MCI-Norfolk
administrative segregation and began to manipulate Brown's recent
institutional history as justification to characterize him as a
present threat warranting transfer in retaliation for his grievance
against the Tactical Response Team (move team) Defendants I-VI.
This violated Plaintiff's first Amendment rights to the U.S.
Constitution.

32. On August 28, 2018, Plaintiff filed a grievance directly to
Defendant Turco's office regarding the retaliation against him
fror exercising his grievance rights. When Defendants knew that
Plaintiff had not incurred a disciplinary infraction in two years
, was housed in a privilege L-2 Unit by Defendants Silva, Nano,
Deputy of Classification, and Director of Security and employed as
a gym runner.
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 6 of 10

6.

COUNT II. CIVIL RIGHTS FOR RETALIATION UNDER.42 USC § 1983

 

Plaintiff hereby incorporates paragraphs 1-37 by reference
herein below:

38. Defendants Turco III, Deputy Comm'r of Operations, Deputy
Comm'r Classification, Silva, Nano, Director of Security (DOS)

and Deputy Supt' Classification.in: violation’ of:Plaintiff!'s: first.
Amendment to. the U.S. Constitution and G.L.c.127 §32 . When Silva
reported Plaintiff's and other inmates grievances to Defendant
Turco regarding excessive force stemming from the "no knock cell
entry". Resulting in a coordinated effort to send Plaintiff and
others out of state in retaliation for filing a grievance and

to hobble any effort to seek relief from court by Turco-III.

39, As a result of Silva and Turco's actions, Deputy Comm'r
Operations and Classifications, Nano, DOS, and Deputy Supt'
Classification coordinated Plaintiff and others to be removed
from SBCC to be housed at MCI-Norfolk to placed on administrative
hold awaiting out state transfer. These Defendants began to
manipulate Plaintiff's institutional history to justify his out
of state transfer by omitting his recent positive conduct as
attested by his placement in L-2 unit. And creating a report
that reference past incidents as if they had all occurred in

a short span of each other. When they had occurred years apart
and nothing in Plaintiff's recent conduct had warranted an out
state transfer.

40. As a direct and proximate cause of Defendants' actions
Plaintiff hadspent 11 months in segregation at MCI-Norfolk where
he was severely restricted to 23 hours segregation, limited
property, no ability to purchase canteen, phone twice a week,
and a hour recreation in a cage. He also suffer emotional
distress.

COUNT III. CIVIL RIGHTS VIOLATION UNDER G.L.C. 12 §11I & 11H

 

=> Plaintiff hereby incorporates paragraphs 1-40 by reference
herein below:

44. Defendant Turco III, Deputy Comm'r of Operation, Deputy
Comm'r Classification, Silva, Nano, DOS, and Deputy Supt'
Classification violated Plaintiff's 1st amendment rights and
equal protection 14th amendment to U.S. Constitution , G.L.c
127 §32. When Silva reported Plaintiff's and other inmates
grievance to Defendant Turco regarding excessive force stemming
from a "no knock cell entry". Resulting in a coordinated effort
to send plaintiff and other's out of state in retaliation for
filing a grievance and to hobble any effort to seek relief from
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 7 of 10

6.

33. Consequently of Defendants collective retaliatory actions
Plaintiff had spent 90 days in MCI-Norfolk segregation before

being released to a level four facility at MCI-Concord demonstrating
that he was not a security risk. Defendant Turco never replied to
Plaintiff's grievance. Hereto attached as Ex. D.

CAUSE OF ACTION:

I. VIOLATIONS OF CIVIL RIGHTS UNDER 42 USC § 1983

 

Plaintiff hereby incorporates paragraphs 1-33 by reference herein
below:

34. Plaintiff Turco III, Former Deputy Comm'r of Operations,
Deputy Comm'r of Classifications, Silva, Nano, Deputy Supt', and
John Doe I-VI deprived Plaintiff of his 8th amendment rights to

the U.S. Constitution. When Defendant Turco authorized a "no

knock cell entry" in violation of established state law protections
of 103CMR505 and Defendants Deputy Comm'r Operations, Deputy Comm'r
of Classifications coordinated this authorization and Defendants

of the tactical team carried it into effect that led to Plaintiff's
injuries and assault.

35. Defendants Decision to place Plaintiff on this specialize
list to be targeted by Turco's authorization in order to send a
punitive message to any perceived Black STG leader that staff
assaults will not be tolerated further violated Plaintiff's

8th amendment rights. When these Defendants knew that Plaintiff
had no STG affiliation with the group responsible for the assault
, and they placed Plaintiff in the privilege unit for good
behavior resulting from two years disciplinary free and employment
as a gym runner. These defendants being Silva, Nano, Director of
Security and Deputy Supt' of Classification.placed Plaintiff on
that list.to be targeted by Defendants I-VI.

36. Defendants I-VI unlawful breach into Plaintiff's cell led

to Defendants use of excessive force despite his compliance with
their orders. Resulting in being physically tackled to the

floor, hitting his head off the bedframe and having an officer
placing his knee on his kneck for a period of time despite he

was not resisting in any way. Resulting in further violation of

the 8th amendment to the U.S. Constitution.and denial of medical care.

37. As a direct and proximate cause of Defendants' wrongful conduct,
Plaintiff sufferred conscious and physical pain. His head was

swollen and almost lost consciousness from being unable to breath
from the knee of his neck.causing emotional distress.
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 8 of 10
7 e

court by Turco III.

42. As a result,of Silva and Turco's actions, Deputy Comm'r
Operations, Deputy Comm'r of Classification, Nano, Silva, DOS

, and Supt' Classification coordinated Plaintiff and other
inmates removal from SBCC to be housed at MCI-Norfolk to be
placed on a administrative hold awaiting out of state transfer.
These Defendants began to manipulate Plaintiff's institutional
history to justify his out of state transfer by omitting his
recent positive conduct as attested by his placement in L-2
unit. And created a report portrayed his past events as having
occurred over in a short span of one another when in fact thei
reference incidents had occurred years a part. It also omitted
that Plaintiff had nothing to do with the staff assault that
occurred on August 20, 2018. This was done to portray Plaintiff
as a continued problem in the prison.

43. As a direct and proximate cause of Defendants' action
Plaintiff had spent 11 months in segregation at MCI-Norfolk where
he was severely restricted to 23 hours a day in segregation,
limited property, no ability to purchase canteen, phone access
twice week, and a hour recreation in a cage. He also suffers
emotional distress.

COUNT. IV. MASSACHUSETTS STATE TORT ACT VIOLATIONS

Plaintiff hereby incorporates paragraphs 1-43 by reference
herein below:

44, Defendants I-IV by their acts and omissions violated
the Massachusetts Tort law for assault and battery when Defendants
tackled Plaintiff to the cell floor despite his complying with
the order to get on his knees. Resulting in Plaintiff hitting
his head off the bedframe on the way down to the floor in which
then Defendant I placed his knee on Plaintiff's neck despite he
was not resisting and held him in that position unnecessarily
until he was about to lose consciousness. Plaintiff had not
resisted.

45. As a direct and proximate cause of Defendants' wrongful
conduct, Plaintiff suffered conscious and physical pain. His head
had swollen and suffered emotional distress.from his circulation
being cut off from a knee on his neck.

COUNT V. MASSACHUSETTS STATE TORT ACT VIOLATIONS

Plaintiff hereby incorporates paragraphs 1-45 by reference
herein below:
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 9 of 10

8.

46. Defendants by their actions and omission violated the
Massachusetts State Tort Law when Defendants intentionally
inflicted emotional distress on Plaintiff. When Defendants I-

VI tackled Plaintiff to the cell floor despite complying

with the order to get on his knees. Resulting in his head
hitting the bedframe then Defendant I placed a knee on his

neck until Plaintiff almost lost consciousness despite Plaintiff
had not resisted.

47. Defendants Turco III, Deputy Comm'r Operations, Deputy
Comm'r of Classification, Silva, Nano, Supt' Classification

DOS retaliated against Plaintiff for grievancing staff assault
by Defendants I -VI resulting in placement in MCI-Norfolk
pending an out of state transfer for 90 days was an intentional
infliction of emotional distress,

48. As a direct and proximate cause of Defendants actions
Plaintiff sufferred emotional distress and conscious pain during
these incidents.

COUNT VI. MUNICIPAL LIABILITY VIOLATION PURSUANT TO
42 USC § 1983

Plaintiff hereby incorporates and paragrapgs 1-48 herein
below:

 

49. Defendant Turco knew or should have known that when he
exceeded the 103CMR505 force policies by authorizing Defendants
I-VI to use a "no knock cell entry" into Plaintiff's ceil given
the charged climate and in response-to a prior serious staff
assault the day before that his authorization would lead to
assaults on inmates or excessive force employed upon entry

into these targeted cells. And when Defendant Turco's present
force procedures protect staff from any weapon assaults through
a series of available chemical agents and shield use to ward .
off any potential refusal to cuff up to be removed from the cell.

50. As a direct and proximate cause of Defendant Turco's
authorization of the "no knock cell entry" into Plaintiff's
cell. Defendants I-VI employed excessive force against Plaintiff
resulting in his injuries to his head and neck from having his
airway circulation obstructed by a knee being placed on his neck
for extended period of time despite Plaintiff was no resisting.
Case 1:21-cv-11117-ADB Document1 Filed 07/06/21 Page 10 of 10

9.

PRAYERS OF RELIEF:

 

Wherefor, Plaintiff Brown, humbly request that this Honorable
Court to grant him:

A. Award Plaintiff compensatory damages against each
Defendant in the amount of $100,000.

B...:Award Plaintiff punitive damages in the amount of $10,000
against each defendant.

Cc. Award nominal damages against each defendant.
D. Award Attorney fees pursuant to 42 USC §1988
E. Award Court cost.

F. Award whatever else that this Court deeem just and fit.

Respectful Submitted

L- Jo - 2) Rashard Brown
P.O.Box 43
Norfolk Ma 02056

VERIFIED COMPLAINT:
I, Rashard Brown verify that I did read paragraphs 1-50 and

they are true and accurate under the pains and penalties of
perjury:

6- 50-2
